Citation Nr: 9927592	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  96-07 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.

Entitlement to an increased evaluation for a right knee 
disability, currently rated as 10 percent disabling.

Entitlement to an increased evaluation for a left knee 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
November 1977.

This appeal came to the Board of Veterans' Appeals (Board) 
from a June 1995 RO rating decision that denied an increased 
evaluation for the low back disorder (rated 20 percent) and 
increased (compensable) evaluations for the right and left 
knee disabilities.  In April 1997, the Board remanded the 
case to the RO for additional development.  

An October 1998 RO rating decision increased the evaluation 
for the lumbosacral strain from 20 to 40 percent, and a 
January 1999 RO rating decision increased the evaluations for 
the right and left knee disorders from zero to 10 percent.  
The veteran continues to disagree with the evaluations 
assigned for these disorders, and the maximum schedular 
ratings have not been assigned.  Under the circumstances, the 
Board has classified the issues as shown on the first page of 
this decision.  See AB v. Brown, 6 Vet. App. 93 (1993).


FINDINGS OF FACT

1.  The low back disability is manifested primarily by X-rays 
findings of arthritis of the lumbosacral spine, marked 
limitation of motion, muscle spasm, and pain that produce 
severe functional impairment; persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
indicative of pronounced intervertebral disc syndrome are not 
found.

2.  The right knee disability is manifested primarily by pain 
and slight limitation of flexion; instability, bony 
abnormality or more than slight limitation of motion of the 
right knee is not found.

3.  The left knee disability is manifested primarily by pain 
and slight limitation of flexion; instability, bony 
abnormality or more than slight limitation of motion of the 
left knee is not found.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
lumbosacral strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Codes 5292, 5293, 
5295 (1998).

2.  The criteria for a rating in excess of 10 percent for 
right knee strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Code 5260 (1998).

3.  The criteria for a rating in excess of 10 percent for 
left knee strain are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Code 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

Service medical records show that the veteran was found to 
have lumbosacral spondylolysis with grade I retrolisthesis 
and bilateral chondromalacia of patella secondary to internal 
derangement.

The veteran underwent a VA medical examination in March 1978.  
X-rays of the knees and lumbosacral spine were normal.  The 
diagnoses were those of chronic lumbosacral strain and 
residuals of internal derangement of both knees.

A June 1978 rating decision granted service connection for 
chronic strain of the lumbosacral spine and assigned a 
20 percent rating for this disorder under Diagnostic Code 
5295, effective from November 1977.  This decision also 
granted service connection for residuals of internal 
derangement of the right knee and assigned a zero percent 
rating, effective from November 1977, and residuals of 
internal derangement of the left knee and assigned a 
zero percent rating under Diagnostic Code 5257, effective 
from November 1978.  These ratings remained unchanged until 
the October 1998 RO rating decision increased the evaluation 
for the low back disorder from 20 to 40 percent, effective 
from September 1997, and the January 1999 RO rating decision 
increased the evaluations for the right and left knee 
disorders from zero to 10 percent, effective from September 
1997.

The veteran underwent a VA medical examination in June 1995.  
He complained of pain of the low back with radiation to the 
mid thoracic region and to the buttocks, and that certain 
movements aggravated the low back.  He complained of pain of 
the right and left knee, the right greater than the left.  On 
examination of the spine, there was slight muscle spasm of 
the lumbar region, forward flexion of the lumbar spine was to 
50 degrees, and lateral flexion and rotation were to 30 
degrees.  Further attempt at forward flexion, lateral 
rotation or flexion of the lumbar spine caused discomfort.  
There was crepitation of the right knee within the soft 
tissue.  There was tightness of the hamstring muscle and 
flexion of the right knee was to 140 degrees.  Extension of 
this knee was to 10 degrees.  Further extension caused 
discomfort.  Discomfort was noted on passive rotary movement 
of the right knee.  There was no undue laxity of the 
ligaments of the right knee, and the patella was freely 
moveable.  There was fine crepitation in the soft tissue of 
the left knee.  There was tightness of the hamstring muscles 
of the left leg.  Flexion of the left knee was to 140 degrees 
and extension was to zero degrees.  There was discomfort with 
passive rotary movement of the left knee.  There was no undue 
laxity of the left knee and the patella was freely movable.  

X-rays of the thoracic spine revealed kyphosis of the middle 
thoracic spine with associated osteophyte formation and 
minimal degenerative joint disease of the lumbar spine.  X-
rays of the knees showed normal bones and joints.  The 
diagnoses were those of residual of injury to back, 
lumbosacral strain, radiographic evidence of kyphosis of the 
thoracic spine, right knee strain, left knee strain and tight 
hamstrings of the right and left legs.

The veteran underwent a VA medical examination in September 
1997.  He complained of low back pain that radiated to his 
legs.  He complained of pain of both knees, the right worse 
than the left, and  occasional swelling.  Examination of the 
spine revealed mild para-spinal tenderness.  Forward flexion 
was to 45 degrees, backward extension was to zero degrees, 
lateral flexion was to 10 degrees, bilaterally, and rotation 
was to 25 degrees.  Straight leg raises were negative at 30 
degrees.  The right knee was non-tender and non-swollen.  
There was no evidence of ligamentous laxity.  The patella was 
mobile.  Extension of the right knee was to zero degrees, and 
flexion was to 100 degrees.  The left knee was non-tender and 
non-swollen.  The patella was mobile.  Extension was to zero 
degrees, and flexion was to 105 degrees.  There was no 
evidence of ligamentous instability.  It was noted that the 
veteran did not appear to be giving a 100 percent effort.  
The examiner noted that the examination revealed recurrent 
lumbosacral strain with marked decreased range of motion and 
pain radiating into the extremities, as well as bilateral 
knee strain with possible degenerative joint disease.  The 
examiner noted that the low back showed weakened movement and 
increased fatigability, but no evidence of incoordination.  
With regard to the knees, the examiner noted that there was 
no evidence of weakened movement, increased fatigability or 
incoordination.  The veteran reported greater pain and 
markedly decreased range of motion during flare-ups.  The 
veteran was recommended for X-rays of the lumbosacral spine 
and knees.

X-rays of the lumbosacral spine showed mild spondylosis 
deformans at L1-L2, sclerosis and hypertrophy of the 
apophyseal joints from L4 through S1, and osteoarthritic 
changes at both hips.  X-rays of the knees showed no 
abnormalities of the bones, joints and soft tissues.

A VA addendum to the report of the September 1997 VA medical 
examination dated in August 1998 notes that the veteran's 
claims folder was reviewed by another physician.  The 
physician noted that the veteran had muscle spasms on 
movement of the lumbosacral spine, that the range of motion 
exactly corresponded to findings in the report of the 
September 1997 examination, and that the limitation of motion 
of the low back was due to pain.  The physician agreed with 
the range of motion of the knees reported in the September 
1997 examination report and that the cause of the limitation 
of motion was pain.

B.  Legal Analysis

The appellant's claims are well grounded, meaning they are 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claims and that no further 
assistance to the appellant is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of disability present must 
also include consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

With regard to the lumbosacral strain, this disorder 
potentially may be evaluated under Diagnostic Codes 5292, 
5293 or 5295, but not under more than one diagnostic code 
simultaneously in order to avoid the prohibition against the 
pyramiding of disability evaluations.  38 C.F.R. § 4.14 
(1998).

A 40 percent evaluation under Diagnostic Code 5292 requires 
severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292. 

A 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent rating is also 
warranted if only some of these manifestations are present if 
there is also abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Code 5295.

The reports of the veteran's VA medical examinations in 1995 
and 1997 indicate the presence of marked limitation of 
forward flexion of the low back, and, at the 1997 
examination, there was loss of full backward extension.  The 
reports of these medical examinations indicate the presence 
of muscle spasm in the low back area and complaints of pain 
in the low back area.  At the 1997 examination, it was noted 
that the veteran complained of radiating pain from the low 
back to the legs, but no significant neurological deficits 
were reported.  The VA X-rays of the lumbosacral spine 
demonstrate the presence of arthritis.  An August 1998 
addendum to the report of the September 1997 VA medical 
examination notes that the veteran had mild muscle spasms of 
the lumbosacral spine and marked limitation of motion of the 
low back.

After consideration of all the evidence, the Board finds that 
the veteran's low back disorder is manifested primarily by X-
ray findings of arthritis of the lumbosacral spine, marked 
limitation of motion, muscle spasm, and pain that produce 
severe functional impairment and support the assignment of a 
40 percent rating under Diagnostic Code 5292 or 5295 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional loss due to pain, fatigability, 
weakness, and incoordination.  The evidence, however, does 
not show and the presence of persistent symptoms compatible 
with sciatic neuropathy or other neurological findings 
indicative of pronounced intervertebral disc syndrome to 
support the assignment of a 60 percent rating for the low 
back disorder under Diagnostic Code 5293.

With regard to the knees, the right and left knee strains may 
be evaluated under Diagnostic Codes 5257, 5258, 5259, 5260, 
5261, and 5262.  In this case, the evidence is negative for a 
dislocated semilunar cartilage, removal of a semilunar 
cartilage or impairment of the tibia and fibula.  Hence, 
compensable ratings for the right and left knees are not 
warranted under Diagnostic Codes 5258, 5259 or 5262, and the 
provisions of these diagnostic codes are not applicable in 
the veteran's case.

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257.

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees, 
and a 30 percent evaluation requires that flexion be limited 
to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

The reports of the veteran's VA medical examination in June 
1995 shows that the right knee disorder was manifested by 
complaints of pain and limitation of extension.  The 
extension of the right knee, however, was normal at the time 
of the September 1997 VA medical examination.  At this latter 
examination, the right knee strain was manifested by pain and 
non-compensable limitation of flexion.  The August 1998 
addendum to the 1997 VA examination reveals that the 
veteran's right knee strain is manifested primarily by pain 
that causes the limitation of flexion noted in the report of 
the 1997 examination.  The medical evidence does not indicate 
the presence of instability to support the assignment of a 
compensable rating under Diagnostic Code 5257.  Nor does the 
evidence indicate that the veteran currently has any 
limitation of extension of the right knee and, therefore, a 
compensable rating under Diagnostic Code 5261 is not 
warranted.  The evidence does show pain and limitation of 
flexion of the right knee and, while the limitation of 
flexion of the right knee is not compensable under Diagnostic 
Code 5260, a 10 percent rating is warranted under this 
diagnostic code with application of the provisions of 
38 C.F.R. §§ 4.40 and 4.45 concerning functional impairment 
caused by pain, fatigability, weakness or incoordination.  
The evidence, however, supports no more than a 10 percent 
rating for the right knee disability.

At the time of the June 1995 VA medical examination, the left 
knee sprain was manifested by complaints of pain.  At the 
time of the September 1997 VA medical examination, there was 
pain and non-compensable limitation of flexion of this knee.  
The August 1998 addendum to the report of the September 1997 
VA examination reveals that pain causes the non-compensable 
limitation of flexion of the left knee.  The evidence does 
not indicate the presence of instability or limitation of 
extension of the left knee.  Hence, compensable ratings for 
the left knee are not warranted under Diagnostic Code 5257 or 
5261.  While the limitation of flexion of the left knee is 
not compensable under Diagnostic Code 5260, a 10 percent 
rating for the left knee strain is supportable under this 
diagnostic code with application of the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  The evidence, however, does not 
support granting a rating in excess of 10 percent for the 
left knee disorder.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999), 
held that in evaluating a service-connected disability, the 
Board must consider functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 were applied in determining the appropriate 
evaluations for the veteran's low back disorder, right knee 
strain, and left knee strain.  Hence, pain has already been 
considered in the assignment of the 40 percent rating for the 
low back disorder under Diagnostic Code 5292 or 5295, and the 
10 percent ratings for the right and left knee strains under 
Diagnostic Code 5260.  

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claims for higher 
ratings for the low back disorder, and the right and left 
knee disorders.  Therefore, the claims are denied.  Since the 
preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application with 
regard to these claims.  38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An increased evaluation for lumbosacral strain is denied.

An increased evaluation for the right knee disability is 
denied.

An increased evaluation for the left knee disability is 
denied.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

